Title: Enclosure: [Report From the Minister Plenipotentiary of France], 8 June 1793
From: Hamilton, Alexander
To: 


The Secretary of the Treasury to whom was referred a Communication from the Minister Plenipotentiary of the Republic of France, on the subject of the Debt of the United States to France, respectfully makes thereupon the following Report.
The object of this communication is to engage the United States to enter into an arrangement for discharging the residue of the Debt, which they owe to France; by an anticipated payment of the Instalments not yet due, either in specie or bank bills of equal currency with specie, or in Government Bonds bearing interest & payable at certain specified periods; upon condition, that the sum advanced shall be invested in productions of the UStates for the supply of the French Dominions.
With regard to the first expedient, namely a payment in specie or bank bills, the resources of the Treasury of the United States do not admit of its being adopted. The Government has relied for the means of reimbursing its foreign Debt on new Loans to be made abroad. The late events in Europe have thrown a temporary obstacle in the way of these loans—producing consequently an inability to make payment, by anticipation, of the residue of the Debt hereafter to grow due.
With regard to the second expedient, that of Government bonds payable at certain specified periods, this in substance, though in other forms, has repeatedly come under consideration & has as often been declined, as ineligible. Great inconveniences to the credit of the Government, tending to derange its general operations of finance, have been & must continue to be perceived, in every plan which is calculated to throw suddenly upon the market a large additional sum of its bonds. The present state of things, for obvious reasons, wou’d serve to augment the evil of such a circumstance; while the existing & possible exigencies of the United States admonish them to be particularly cautious, at this juncture, of any measure, which may tend to hazard or impair their Credit.
These considerations greatly outweigh the advantage, which is suggested, as an inducement to the measure, (the conditions respecting which is the principal circumstance of difference between the present & former propositions) to arise from an investment of the sum to be advanced in the products of the Country; an advantage on which, perhaps little stress can be laid, in the present & probable state of foreign demand for these products.
The motives which dissuade from the adoption of the proposed measure, may, it is conceived, be the more readily yielded to from the probability that the utility of it to France might not, on experiment, prove an equivalent for the sacrifices, which she might have to make in the disposition of the bonds.
All which is humbly submitted,

Alex: HamiltonSecy. of the Treasury.
Treasury Departmt. 8 June 1793.

